Citation Nr: 0630910	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for dysthymia, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1990 to 
February 1993, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California and a November 1995 rating decision 
issued by the Phoenix, Arizona RO.  The July 1994 rating 
decision, in pertinent part, denied service connection for 
PTSD and the November 1995 rating decision, in pertinent 
part, denied service connection for PTSD and dysthymia, 
claimed as chronic fatigue.  

During the pendency of this appeal, the veteran's claims file 
was transferred back to the jurisdiction of the Los Angeles, 
California RO, which has certified the case for appellate 
review.  

In September 1996 the veteran testified before a Hearing 
Officer at the RO (RO Hearing).  A transcript of that hearing 
is of record.  

In December 1999 and July 2005 the Board remanded the claims 
for further development.  


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat and 
there is no credible supporting evidence of the claimed in-
service stressors.  

2.  There is no current dysthymia nor is there current 
medical evidence of a chronic disability resulting from 
illness manifested by signs and symptoms of dysthymia.  

3.  The veteran's case was remanded for additional 
development in December 1999 and the veteran was requested to 
report for additional VA examinations on at least two 
separate occasions.  

4.  The veteran was notified of the consequences of failure 
to report for VA examination in May 2003.  

5.  The veteran failed to report for scheduled VA 
examinations and no cause was given for his failure to 
appear.    


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or the result of service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

2.  Dysthymia, to include as due to an undiagnosed illness, 
was not incurred in or the result of service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

September 2002 and August 2005 VCAA letters informed the 
veteran of what information and evidence was necessary to 
grant service connection for PTSD and dysthymia, to include 
as due to an undiagnosed illness.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

The August 2005 VCAA letter stated, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The veteran was thus adequately 
advised of the fourth element of the duty to notify.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119-120.  In 
this case, VCAA notice could not have been provided prior to 
the initial denials, because the VCAA did not become 
effective until after the initial decisions on the claims.  
In such a case, the timing deficiency is remedied by the 
issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The December 2005 supplemental statement of the case 
(SSOC) readjudicated the claims on appeal by considering the 
claims based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA notice.  

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
The September 2002 and August 2005 VCAA letters provided 
notice of what type of information and evidence was needed to 
substantiate the claims for service connection, but did not 
provide notice of the type of evidence necessary to establish 
disability ratings or effective dates.  Nevertheless, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  As the Board concludes 
below that the preponderance of the evidence is against the 
claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and service personnel 
records have been associated with the claims file.  No 
adequately identified records remain to be obtained.  In 
addition, the veteran was afforded VA examinations in 
November 1994 to evaluate PTSD.  A November 2002 letter 
informed the veteran that he was scheduled for a VA 
examination in December 2002 to evaluate his condition.  The 
record reflects that the veteran failed to report for that 
examination.  

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655.  

A May 2003 letter asked the veteran to indicate why he did 
not report for his VA examination and to indicate whether he 
was willing to report.  A response was requested within 30 
days.  The veteran was advised of the consequences of failing 
to report for VA examination pursuant to 38 C.F.R. § 3.655.  
No response was received.  

The record reflects that the veteran again failed to report 
for VA examination in April 2004.  

A May 2004 letter informed the veteran that he was scheduled 
for two VA examinations in the psychology department in May 
2004.  This notice was sent by FEDEX overnight delivery.  The 
veteran did not report.  An undated memorandum to the record 
indicates that the veteran was subsequently contacted at his 
residence and that his wife answered the phone and said that 
he did not wish to continue with the appointment or continue 
with the claim.  The veteran's wife was advised that the 
veteran himself would have to express his desire in this 
regard.  She stated that she would have the veteran call, but 
no reply was received.  Another attempt was made to contact 
the veteran at his residence and his wife again indicated 
that he would call, but no call was received.  

Further, the July 2005 remand noted that the veteran had 
reported treatment at a Vet Center which he variously 
described as being in Barstow, "the high desert area," 
Desert Counseling, or Desert VA, for the period since April 
1993.  In the August 2005 VCAA letter the veteran was asked 
to return an enclosed Authorization and Consent to Release 
Information for each health care provider, including the Vet 
Center, variously reported as described above, so that VA 
could obtain treatment information.  The veteran did not 
respond to this request for information.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. 
§ 5103A(b),(c).  

As the veteran has not adequately identified treatment 
records referred to in the claims file, it is not possible 
for VA to obtain them.  Further, he has not responded to 
requests for additional information, to include attempts to 
verify claimed stressors, and has not cooperated in VA's 
attempts to secure evidence, including that which might be 
obtained by VA examination.  As such, the claims will be 
considered based on the evidence of record.  38 C.F.R. 
§ 3.655.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  PTSD

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2005).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

Service medical records reflect that the veteran presented in 
January 1992 with loss of appetite, loss of energy, and 
sleeplessness.  He described a recent divorce, recent return 
from Saudi Arabia, and being separated from his son.  The 
assessment was dysthymia.  The service medical records are 
otherwise negative for psychiatric complaints or diagnoses.  

The veteran underwent VA PTSD examination in November 1994.  
Neither the medical records nor the claims file was available 
for review.  The veteran described military service for three 
months in Saudi Arabia, Kuwait, and Iraq.  He stated that he 
was a member of the Air Defense Artillery Unit and had a 
difficult time remembering events in Saudi Arabia, but 
recalled driving a fuel truck and burial duty in Kuwait.  He 
also recalled driving a truck with a Gatling gun which kept 
the Iraqis from retreating, but stated that his memory was 
not clear and he had difficulty remembering his experiences.  
He reported that he had received counselling at the Vet 
Center in the high desert area, but had not been able to go 
recently.  

The VA examiner found that, as a result of the described 
trauma, the veteran had recurrent and intrusive distressing 
recollections, recurrent and distressing dreams, dissociative 
flashbacks, made efforts to avoid thoughts or feelings 
associated with the trauma, no interest in sports or any kind 
of activities with physical confrontation, estrangement, and 
frequent thoughts of a foreshortened future.  He also 
experienced insomnia, irritation and anger, hypervigilance, 
and startle response.  Mental status evaluation revealed 
constricted affect, mildly depressed mood, and marked 
difficulty in expressing his thoughts.  His hands shook, he 
started to cry, and he had halting speech.  Memory was good, 
insight and judgment were grossly intact, there was no 
evidence of any overt psychotic manifestations, and the 
veteran denied suicidal or homicidal ideations.  The 
diagnosis was PTSD.  

The veteran underwent VA psychological examination a few days 
later.  Again, the claims file was not reviewed.  At this 
examination the veteran reported anger when discussing combat 
experience, sleep disturbances, a desire to isolate himself 
from others, frequent episodes of "whigging out," alcohol 
abuse, and frequent bad dreams.  He again described three 
months of service in the Middle East, and recalled driving 
through a mine field, experiencing the windows being blown 
out from shelling activity, and having his nose burned.  He 
did not remember specific traumas of combat.  Psychological 
assessment revealed the veteran to be depressed and 
somatically confused.  

The second VA examiner concluded that many of the symptoms 
described by the veteran certainly met the criteria for PTSD, 
however, a diagnosis of PTSD could not be made due to the 
influence of the veteran's reported alcohol dependence and 
recent psychoactive substance abuse.  This VA examiner also 
noted that, in order to meet DSM-IV criteria for a diagnosis 
of PTSD, an individual must have been exposed to trauma, and 
it was unclear whether the veteran had witnessed and/or 
participated in any events which could be defined as 
traumatic.  The veteran denied having any contact with fellow 
soldiers who could confirm or refute his stories.  The 
examiner concluded by stating that the veteran was in 
definite need of any therapeutic intervention which would 
help him abstain from alcohol for a prolonged period of time, 
and that it was only after he had remained clean and sober 
that he could be properly evaluated for PTSD.  The final 
diagnosis was alcohol dependence, moderate, and psychoactive 
substance abuse.  A diagnosis of PTSD was deferred.  

These two VA examinations provide conflicting evidence on a 
current diagnosis of PTSD.  The veteran was scheduled for VA 
examinations to evaluate his condition in December 2002 and 
April and May 2004, however, as noted above, he failed to 
report for these examinations.  

In September 1996 the veteran testified at the RO hearing 
that he had received counseling once a week for three or four 
months at a Vet Center, but that he was not currently 
receiving treatment.  He reported checking the perimeter of 
his property, sleeping with his bayonet under his bed, and 
routinely experiencing sleep difficulties.  He did not 
discuss in-service stressors.  

Assuming arguendo that the veteran does have a current 
diagnosis of PTSD, his service connection claim must fail as 
there is no corroboration of the claimed stressors.  

The veteran's Form DD 214 reflects that he was awarded the 
Army Commendation Medal, National Defense Service Medal, Army 
Service Ribbon, Southwest Asia Service Medal with two Bronze 
Service Stars, Expert Marksmanship Badge Rifle, M-16, 
Sharpshooter Marksmanship Badge Grenade, and the Kuwait 
Liberation Medal.  There is nothing in the service personnel 
records or service medical records to support the conclusion 
that the veteran engaged in combat with the enemy.  

Although the veteran served in Southwest Asia from February 
to April 1991, mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat.  VAOPGCPREC 12-99 (1999).  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  

While the veteran has made vague reports of participation in 
combat, one examiner noted that while the veteran's memory 
was good, he had difficulty remembering specific combat 
events, and the other examiner noted that the veteran could 
recall no specific trauma of combat.  This vagueness combined 
with the absence of any evidence supporting participation in 
combat, weighs the evidence against a finding that he 
participated in combat.

Consequently, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The veteran's lay testimony, 
while deemed credible, is insufficient to establish service 
connection.  See Cohen at 147.  

Requests were made to the U.S. Armed Service Center for 
Research of Unit Records (USACRUR) now the U.S. Army and 
Joint Services Records Research Center (JSRRC) in October and 
November 2003 for verification of the veteran's reported 
stressors of driving through a minefield, experiencing the 
windows being blown from shelling activity, having his nose 
burned, driving a fuel truck, burial duty in Kuwait, driving 
a truck with a Gatling gun which stopped Iraqis from 
retreating, seeing bodies, and burying them, and holding a 
road block.  A November 2003 letter asked the veteran for 
further information to help confirm his claimed stressors, 
but the veteran did not respond.  

In February 2004 the JSRRC responded that the veteran's 
listed unit of assignment in his stressor letter, Battery B, 
Second Battalion, 6th Air Defense Artillery, was not a unit 
deployed to the Gulf during Operation Desert Shield, Desert 
Storm, and so research on the veteran's behalf could not be 
conducted.  The veteran's Form DD 214 reflects that his unit 
of assignment was actually Battery D, Second Battalion, 6th 
Air Defense Artillery.  The October and November 2003 
requests for verification reflect the correct unit of 
assignment as listed on the Form DD 214.  However, despite 
the error in the response by the JSRRC, the Board must 
consider the veteran's claim based on the evidence of record.  
38 C.F.R. § 3.655.  

Review of the record reveals no credible supporting evidence 
of any of the claimed stressors.  The veteran's statements 
alone are insufficient to establish the occurrence of the 
claimed stressors.  Requests have been made to the veteran to 
obtain further information and attempts have been made to 
verify the reported stressors, but no supporting evidence has 
been found.  Therefore, absent credible supporting evidence, 
an essential element for a grant of service connection for 
PTSD is not established.  As such, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Dysthymia

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

For purposes of § 3.317, a qualifying chronic disability  
means a chronic disability resulting from any of the  
following (or any combination of the following): (A) An  
undiagnosed illness; (B) The following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster  
of signs or symptoms: (1) Chronic fatigue syndrome; (2)  
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other  
illness that the Secretary determines meets the criteria in  
paragraph (a)(2)(ii) of this section for a medically  
unexplained chronic multi-symptom illness; or (C) Any  
diagnosed illness that the Secretary determines in  
regulations prescribed under 38 U.S.C. 1117(d) warrants a  
presumption of service-connection. 38 C.F.R.  § 
3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained  
chronic multi-symptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is  
characterized by overlapping symptoms and signs and has  
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of  
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R.  § 
3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38  
C.F.R. § 3.317(a)(3).  

For purposes of § 3.317, disabilities that have existed for 6  
months or more and disabilities that exhibit intermittent  
episodes of improvement and worsening over a 6- month period  
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R.  § 
3.317(a)(4).

The veteran's Form DD 214 reflects that he had service in 
Southwest Asia between February and April 1991.  As discussed 
above, service medical records reflect complaints of loss of 
appetite, loss of energy, and sleeplessness, assessed as 
dysthymia in January 1992.  

Neither of the November 1994 VA examinations for PTSD noted 
or diagnosed dysthymia.  At the September 1996 RO hearing the 
veteran testified that he was not depressed, that he got 
along fairly well with friends and family, and did his own 
shopping for clothes and food, but tried to avoid crowds and 
did not socialize often.  He stated that he was not currently 
receiving counselling or medication.  

In July 2000 the RO sent the veteran a letter requesting that 
he report recent treatment for dysthymia.  No response was 
received.  As discussed above, the veteran, without good 
cause, failed to report for VA examinations in December 2002 
and April and May 2004.  Thus, his service connection claim 
will be considered based on the evidence of record.  
38 C.F.R. § 3.655.  

Despite the complaints regarding and diagnosis of dysthymia 
in service, a current disability must be shown at the time of 
the claim, and not at some time in the past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The finding of disability 
in service, could not satisfy the requirement for a current 
disability.  

As a layperson, the veteran is not competent to diagnose 
dysthymia.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is simply no medical evidence of record indicating 
current dysthymia.  Moreover, if present, dysthymia would be 
a diagnosed illness, and not one of the multisymptom 
illnesses of partially understood etioglogy; therefore, 
service connection would not be warranted under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In the absence of a current diagnosis of dysthymia, or 
chronic disability resulting from illness manifested by signs 
and symptoms of dysthymia, the elements of a successful 
service connection claim cannot be satisfied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for dysthymia, to include 
as due to an undiagnosed illness, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


